Ireland, J.
(concurring). I join in the opinion of the court and fully agree with its conclusions that racial profiling evidence may be used to assess whether a traffic stop is constitutional, and that evidence seized where a stop was made in violation of the equal protection clause of the State Constitution may be suppressed. I also agree that, in this case, the methodology the defendant used in an attempt to introduce evidence that raised at least a reasonable inference of impermissible discrimination was flawed. See Commonwealth v. Franklin, 376 Mass. 885, 894 (1978). Indeed, as the court notes, the parties jointly filed a motion to vacate the suppression order. Ante at 432-433. I write separately to stress the court’s point that, in practical terms, the capacity of individual defendants to meet the burden required of them is “admittedly daunting.” Ante at 445.
The court discusses the history of concern with racial profiling in traffic stops. Ante at 444-445, citing Commonwealth v. Gonsalves, 429 Mass. 658, 670 (1999) (Ireland, J., concurring) (widespread public concern about racial profiling of drivers has been subject of discussion and concern), and Commonwealth v. Feyenord, 445 Mass. 72, 88 (2005) (Greaney, J., concurring), cert. denied, 546 U.S. 1187 (2006) (motorist must never be stopped based on race or ethnicity). I repeat the observation of Justice Greaney that poorer citizens, who likely would include minorities, are more likely to be “driving vehicles with defective equipment,” thus providing police with a legitimate reason to exercise discretion to stop them. Commonwealth v. Feyenord, supra at 87 (Greaney, J., concurring).
In State v. Soto, 324 N.J. Super. 66, 69 (1996), seventeen *448defendants of African ancestry consolidated their motions to suppress evidence seized during their traffic stops. In establishing a prima facie case of selective enforcement, both sides were able to produce a database of all stops and arrests by State police patrolling a certain area of the New Jersey Turnpike between April, 1988, and May, 1991.1 Id. To establish a standard against which to compare this data, the defendants conducted a traffic survey and a violator survey. Id. The traffic survey was conducted by teams supervised by an attorney of the office of the public defender. The team conducted twenty-one randomly selected, two and one-half hour sessions, between June 11 and 24, 1993. Id. at 69-70. The violator survey was conducted over four days in July, 1993, in ten sessions. Id. at 70. This involved, inter alla, the attorney from the public defender’s office actually traveling the portion of the highway at issue, “observing and recording the number of vehicles that passed him [he was traveling at sixty miles an hour], the number of vehicles he passed and how many had a black occupant.” Id. Statisticians analyzed the data collected and testified, in essence, that profiling existed. Id. at 70-71. The decision led to many changes in New Jersey, including, as the court notes, see ante at 441 n.29, a full review of law enforcement practices and the assignment of one judge to hear all the motions for discovery related to racial profiling.
Here in the Commonwealth, even if a defendant could conduct such a survey, it is not clear whether the kind of database of stops and arrests the defendants were able to obtain in New Jersey is available yet. In response to concerns over racial (and gender) profiling in traffic stops, the Legislature enacted St. 2000, c. 228, so that data could be collected and later analyzed for evidence of such profiling. See ante at 446 n.33. An analysis of some twenty-seven months of data collected was analyzed by experts at Northeastern University and a report was issued in May, 2004. The report found that of the 366 Massachusetts law enforcement agencies reporting data for analysis, 249 of them had substantial disparities in at least one of four measurements used.2 The statute states that the Secretary of the Executive Of*449fice of Public Safety (Secretary), in consultation with the Attorney General, shall require those agencies that appear to have engaged in racial or gender profiling to collect information on all traffic stops for one year. St. 2000, c. 228, § 10.3 The Secretary mandated the additional data collection to determine whether such profiling existed. See Boston Police Patrolmen’s Ass’n v. Police Dep’t of Boston, 446 Mass. 46, 48-49 (2006). However, it appears as though the statute does not provide expressly for the reporting or analysis of the additional data. St. 2000, c. 228, § 10.4 Moreover, nearly one-half of the targeted police departments did not follow recommended guidelines and the State did not receive or review any data. Boston Globe, Study of Traffic Stops Is Derailed, Sept. 9, 2007.
Nine years ago, I first expressed my concern about profiling. Commonwealth v. Gonsalves, 429 Mass. 658, 669 (1999) (Ireland, J., concurring). Today the court has made it possible for defendants to challenge evidence seized if a traffic stop has been made in violation of the equal protection clause. Because the ability of defendants to establish a prima facie case is fraught with such great difficulty, my concern is the degree to which the right to challenge seized evidence could seemingly be elusive in practice. See, e.g., Reporting and Analysis, Racial Profiling Data Collection Resource Center at Northeastern University, at http://www.racialprofilinganalysis.neu.edu/reporting/ (last viewed May 19, 2008) (asserting that “ [construction of an ap*450propriate benchmark against which to compare traffic citations or warnings is quite challenging. Because research on racial and gender disparities in traffic stops is relatively new, little consensus exists about the most statistically sound population against which to compare traffic stop or citation information”). Time will tell how the issues concerning data reporting and analysis will be resolved.

It is not clear why the traffic survey had been conducted. State v. Soto, 324 N.J. Super. 66, 69 (1996).


The measurements were (1) whether nonwhite drivers who were residents *449iri a community were cited more often than their representation in the residential population would suggest; (2) whether nonwhite drivers over-all were cited more often than their representation in the population of people driving on the roadways would predict; (3) whether, once stopped, nonwhite drivers were more likely to be searched than white drivers; and (4) whether, once stopped, non-white drivers were more likely to receive a citation than white drivers. See Farrell, Massachusetts Racial and Gender Profiling Study: Final Report, Inst, on Race and Justice of Northeastern University, at 2 (2004). See generally Boston Police Patrolmen’s Ass’n v. Police Dep’t of Boston, 446 Mass. 46, 47-49 (2006).


According to the Secretary, of the 130 agencies that appealed from their mandated data collection to the Attorney General, pursuant to St. 2000, c. 228, § 10, only two appeals were granted.


I express no opinion concerning whether or how this data might be made available through discovery. See Commonwealth v. Thomas, post 451, 455-456 (2008); Commonwealth v. Betances, post 457, 462 & n.6 (2008).